DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s information disclosure statement of 4/23/19, 4/28/20, 5/21/20 and 3/17/21 has been received and made of record.  Note the acknowledged PTO-1449 form enclosed herewith.    

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, “A laminate patchable a living body” should read --A laminate patchable to a living body--; and Claims 2-4. “The laminate patchable a living body” should read --The laminate patchable to a living body--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As regards claim 3, the recitation of “the absolute value (|SPcover - SPsolvent |) of a difference between the SP value (SPcover) of the chemical resistance layer and the SP value (SPsolvent) of a solvent used for forming a printed layer is 1.0 or more” is indefinite in that the upper limit of the open-ended numerical range cannot be determined by the claim, thus the metes and bounds of the claim indefinite.
In further regards to claim 3, the recitation of “the absolute value (|SPcover - SPsolvent |) of a difference between the SP value (SPcover) of the chemical resistance layer and the SP value (SPsolvent) of a solvent used for forming a printed layer is 1.0 or more” is indefinite in that the meets and bounds of the solvent used for forming cannot be determined specifically since the printed layer is not a claimed component of the instant invention.
As regard claim 4, the recitation of “the SP value (SPcover) of the chemical resistance layer” is 12.0 or more” is indefinite in that the upper limit of the open-ended numerical range cannot be determined by the claim, thus the metes and bounds of the claim indefinite.
Additionally, several methods exists for determining the solubility parameter of a composition.  Applicant has failed to provide which test method is used to determine the SP value of the compositions in the claim 3 and 4.

Claim Interpretation
The recitations of “A laminate patchable a living body” in claim 1 and “The laminate patchable a living body” in claims 2-4 have been interpreted as A laminate patchable to a living body and The laminate patchable to the living body, respectively.
For the sake of compact prosecution, in order to render a prior art rejection for claim 3, the Office will interpret “a solvent used for forming a printed layer” as diethylene glycol monoethyl ether acetate since it is one that is disclosed in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over EP 3059290 (“Imoto et al.”).
As regards claim 1, Imoto et al. discloses an adhesive sheet laminate patchable to a living body (a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; in the instant case, the adhesive sheet of Imoto et al. is fully capable of being patched to a living body absent disclosure to the contrary) comprising: an acrylic adhesive layer (see para. [0020]) for patching to the living body (fully capable of being patched to a living body absent disclosure to the contrary), a substrate layer disposed on a one-side surface in a thickness direction of 
Imoto et al. fails to explicitly disclose that the acrylic adhesive is a pressure sensitive adhesive.  However, it is inherent that the disclosed adhesive of Imoto et al. will form a bond when pressure is applied to bond the adhesive with a surface upon which it is applied.  Assuming arguendo that Applicant’s disagree, the Office contends that it would have been obvious to one of ordinary skill in the art before the effective time of filing of the present invention, to have constructed the adhesive of Imoto et al. from a pressure sensitive adhesive in order to insure that the adhesive sheet remains adhered following a curved surface upon which it is applied.
As regards claim 2, Imoto et al. discloses the laminate patchable to the living body according to claim 1, wherein the protecting layer is at least one of a chemical resistance layer and an abrasion resistance layer (a chemical resistance layer defined as a layer in which the appearance of the surface thereof does not change or seldom changes, see para, 0056 of instant specification; in Imoto et al. the substrate has a protecting layer that may be coated thereon and may be a chemical resistance layer, see paras. [0006, 0019], and [0085] which discloses preparation of Example 4 and Table 1, which shows the chemical resistance of Example 4).

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imoto et al.
As regards claim 3, Imoto et al. discloses the laminate patchable to the living body according to claim 1, wherein the protecting layer is a chemical resistance layer (a chemical resistance layer defined as a layer in which the appearance of the surface thereof does not change or seldom changes, see para, 0056 of instant specification; in Imoto et al. the substrate has a protecting layer that may be coated thereon and may be a chemical resistance layer, see paras. [0004,0006, 0019], and [0085] which discloses preparation of Example 4 and Table 1, which shows the chemical resistance of Example 
Imoto et al. fails to disclose the absolute value (|SPcover - SPsolvent |) of a difference between the SP value (SPcover) of the chemical resistance layer and the SP value (SPsolvent) of a solvent used for forming a printed layer is 1.0 or more.  However, para. [0004] of Imoto et al. discloses that the adhesive sheet for protection is sometimes required to have chemical resistance to chemicals such as an organic solvent, etc.”
Thus, it would have been obvious to of ordinary skill in the art before the effective time of filing to have chosen the materials of composition for the chemical resistance and a solvent for forming a printed layer, such that the absolute value (|SPcover - SPsolvent |) of a difference between the SP value (SPcover) of the chemical resistance layer and the SP value (SPsolvent) of a solvent used for forming a printed layer (or any other solvent that may come into contact with the adhesive sheet) is 1.0 or more in order to achieve the predictable result of having chemical resistance to chemicals such as organic solvents, etc., which can destroy or change the adhesive sheet.
As regards claim 4, Imoto et al. disclose the laminate patchable to the living body according to claim 1, except wherein the SP value (SPcover) of the chemical resistance layer is 12.0.  However, it has been held that “where the general conditions of a claim In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, it would have been obvious to one of ordinary skill in the art to optimize the SP value of the chemical resistance layer of the adhesive sheet of Imoto et al. in order to resist chemicals such as organic solvents from changing the appearance and function of the adhesive sheet.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhao discloses a laminate comprising pressure sensitive acrylic adhesive. Brooks et al. discloses a composition in the form of an ink that is suitable for coating a substrate, wherein the ink is dispersed in one or more solvents such as diethylene glycol monoethyl ether acetate. Takada et al. discloses a medical patch comprising a support layer, a barrier layer, and adhesive layer and a peel member and further discloses SP values.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796.  The examiner can normally be reached on Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM M LEWIS/Primary Examiner, Art Unit 3786